Order modified on reargument by reducing the judgment so as to make the damages therein $132, and interest thereon- from February 10, 1915, when demand was made on [defendant, to June 17, 1915, when verdict was rendered, instead of $500, upon the ground that the trial justice, upon the default, should have directed the verdict only for the sum of $132 and such interest, instead of $500, the full amount of the undertaking. Said order as so modified is affirmed, without costs, and without prejudice to the right of defendant, on proof that the process by which this action was commenced was served on defendant within the city of Hew York, to apply to this court at Special Term to further amend said judgment by striking therefrom the costs and disbursements allowed therein to the plaintiff. Jenks, P. J., Thomas, Carr, Mills and Rich, JJ., concurred.